PER CURIAM.
This cause having been heard on the motion of attorneys for petitioners to dismiss the petition for review and set aside an order of the National Labor Relations Board heretofore filed herein, and to vacate and set aside the order of injunction entered herein on May 24, 1935, and it appearing to the court that the parties hereto have agreed to dismiss said petition and to vacate the order of said National Labor Relations Board herein sought to be reviewed and set aside, it is ordered, adjudged, and decreed by this court that the petition to review and set aside an order of the National Labor Relations Board herein be, and the same is hereby, dismissed, without costs; and it is further ordered, adjudged, and decreed by this court that the order for an injunction heretofore entered in this cause on May 24, 1935, he, and the same hereby is, vacated and set aside.